IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 4, 2009
                                     No. 08-20814
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

ALEJADRO SANCHEZ-OVEIDA, also known as Fernando Ortiz Hernandez,
also known as Guadalupe Munoz Hernandez, also known as Alejandro Ortiz
Sanchez, also known as Alejandro Sanchez Oveida,

                                                   Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 4:08-CR-293-ALL


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Alejadro Sanchez-
Oveida has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Sanchez-Oveida has filed a response
and has moved for appointment of new counsel and to proceed pro se on appeal.
Our independent review of the record, counsel’s brief, and Sanchez-Oveida’s



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-20814

response discloses no nonfrivolous issue for appeal. Because Sanchez-Oveida did
not raise claims of ineffective assistance of counsel below and the district court
did not hear evidence regarding an ineffective-assistance-of-counsel claim, the
record is insufficient for this court to review Sanchez-Oveida’s ineffective-
assistance claim on direct appeal. See United States v. Cantwell, 470 F.3d 1087,
1091 (5th Cir. 2006).
      Counsel’s motion for leave to withdraw is GRANTED, and counsel is
excused from further responsibilities herein.     Sanchez-Oveida’s motions for
appointment of new counsel and to proceed pro se on appeal are DENIED. The
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                        2